49 F.3d 1441
OREGON NATURAL RESOURCES COUNCIL, INC., an Oregon non-profitcorporation;  Wendell Wood;  Mark Gaffney,Plaintiffs-Appellants,v.BUREAU OF RECLAMATION;  United States Department ofInterior;  Kirk Rodgers, in his capacity as Project Manager,Klamath Project Mid-Pacific Region, Bureau of Reclamation,United States Department of the Interior;  Dennis Underwood,in his capacity as Commissioner, Bureau of Reclamation,United States Department of the Interior;  Manual Lujan, inhis capacity as Secretary, United States Department of theInterior, Defendants-Appellees,andKlamath Basin Water Users Protective Association andTulelake Irrigation District, Intervenors.
No. 93-35591.
United States Court of Appeals,Ninth Circuit.
April 4, 1995.

Before:  BROWNING, KOZINSKI, and NOONAN, Circuit Judges.

ORDER

1
The per curiam opinion filed October 14, 1994, is withdrawn.